Citation Nr: 1222079	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability to include as secondary to the service-connected left ankle disability.

3.  Entitlement to service connection for right shoulder bursitis, to include as secondary to the service-connected left ankle disability.

4.  Entitlement to an increased rating for a service-connected left ankle disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board in his substantive appeal.  A hearing was scheduled for March 2012.  However, the Veteran failed to appear for the hearing or show good cause for doing so, thus his request will be considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

Other than reopening the back claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

New and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision that denied a claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the November 1989 rating decision that denied entitlement to service connection for a back disability and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for a low back disability in a November 1989 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding a back disability was received in March 2009, more than one year after the November 1989 rating decision.  No new evidence was received within the appeal period.  38 C.F.R. § 3.156(b).  Therefore, the November 1989 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

Subsequent to the November 1989 rating decision, the Veteran had a VA examination in August 2009.  In the opinion, the examiner addressed the Veteran's back disability and its relationship to service and its relationship to the service-connected left ankle disability.  This evidence is new and material as it relates to the etiology of the back disability.  Therefore, the claim must be reopened for consideration on its merits.

As explained in the Remand portion of this document, additional development is necessary before the Board can address the merits of the Veteran's reopened claim.  See 38 C.F.R. § 3.159(c) .

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA), require VA to notify the Veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, in light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disability is reopened. To this extent the appeal is granted.


REMAND

The Veteran seeks service connection for a back disability and a right shoulder disability as secondary to his service connected left ankle disability.  He also seeks an increased rating for his left ankle disability.  

One key question in this case is whether the Veteran suffers instability of the ankle that would predispose him to frequent falls.  The August 2009 VA examination does not clearly address the instability issue and whether the condition of his ankle could result in frequent falls as alleged by the Veteran.  In addition, in his notice of disagreement, which was submitted subsequent to the August 2009 VA examination, he alleged that his ankle condition has worsened.  

While the claims file shows that he failed to report for a joints VA examination in April 2011, that examination was ordered to determine whether his service-connected disabilities rendered him unemployable and to determine if a right wrist, right elbow and face injury were related to the service-connected left ankle disability.  The examination was not scheduled to determine the current severity of the left ankle.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected left ankle disability.

Further, the Board finds that the examiner's August 2009 opinion regarding the etiology of the right shoulder disability is not supported by adequate rationale.  Specifically, the examiner concludes that the right shoulder could not be attributed to a fall caused by his service-connected left ankle because he did not complain of discomfort during a stress test and was not treated until three months after the fall.  The examiner did not provide an alternative etiology for the shoulder condition.  After reviewing the VA examiner's opinion, the Veteran submitted a statement indicating that he did not complain of shoulder pain during the stress test because he was on a high dose of pain medication so that he could make it through the test.  Consequently, the Board finds the etiology opinion of the shoulder disability lacking in support and finds that a new VA examination is necessary to determine the nature and etiology of the right shoulder disability.

Finally, the Board finds that the opinion addressing whether the service-connected left ankle disability has aggravated the back condition is inadequate.  Specifically, the Veteran has alleged and treatment records show that he has sought treatment for his back subsequent to falls allegedly caused by his left ankle giving way.  The August 2009 examiner did not address the falls and whether the falls could have aggravated his current back condition.  Therefore, a remand is warranted for a new VA examination to determine the current condition of his back and whether his condition has worsened due to any falls resulting from left ankle instability and giving way.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left ankle disability and the nature and etiology of his back and right shoulder disabilities.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

Regarding the left ankle, the examiner must identify all symptomatology, specifically addressing the presence or lack of instability, and opine whether it is at least as likely as not (50 percent or more probability) that left ankle instability (or other symptomatology), if any, causes the Veteran to fall.

Then address whether it is at least as likely as not (50 percent or more probability) that the left ankle disability caused or aggravated the right shoulder disability.  Specifically, if it is found that the Veteran's left ankle disability causes him to fall, did the falls lead to or aggravate (worsen) his current shoulder disability?  

Then address whether it is at least as likely as not (50 percent or more probability) that the left ankle disability caused or aggravated the back disability.  Specifically, if it is found that the Veteran's left ankle disability causes him to fall, did the falls lead to or aggravate (worsen) his current back disability?

*Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

All opinions must be supported by clear rationale.  A mere conclusion and recitation of facts is not sufficient.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


